DETAILED ACTION
Claims 1-20 are pending.
Claims 1, 10 and 20 are independent.
Claim 20 is withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (i.e. device) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “a memory device configured to…” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2017/0285682 A1) in view of JEDEC (JEDEC Standard DDR4 SDRAM, JESD79-4, September 2012 JEDEC Solid State Tech. Assoc., pp. 1-204).
Regarding claim 10, Huang teaches,
A semiconductor system (Fig. 3), comprising:
a control device (SOC) having a first circuit (DDR Interface) and a second circuit (CPU and/or DDR Controller), the first circuit configured to generate a memory clock signal (CLK) having a predetermined speed (CLK at frequency A or B, see e.g. ¶¶ [0009-14]) and a memory command signal (CMD) based on a system clock signal (output of clock generator, DDR is synchronous memory) and a system command 
a memory device (DDR Memory) configured to perform a predetermined operation (e.g. read or write) based on the memory clock signal (CLK) and the memory command signal (CMD), after the second circuit (DDR Controller) controls the refresh cycle to correspond to the speed of the memory clock signal.
As is well understood and taught by JEDEC, the refresh needs to happen by a certain time (see e.g. TREFI, pg. 36 Table 23 or pg. 123 § 4.26 and Fig. 134).  Also Refresh is a command that is synchronous to the clock (see REF pg. 123 § 4.26 and Fig. 134), thus the refresh would need to be issued a certain amount of clock cycles that is less than the max refresh time.  As this number of cycles is different based on the clock frequency it is necessary to control the refresh to correspond to the speed of the memory clock signal.  Accordingly, it would have been obvious to one of ordinary skill in the art prior to the effective filing date for the DDR Controller to initiate the refresh commands in view of the clock speed.
Furthermore, other memory commands are input before and after the refresh command.
Regarding claim 11, Huang teaches,
wherein the first circuit (DDR Interface) of the control device (SOC) generates a plurality of command signals (CMD) in synchronization (DDR is synchronous memory, see also JEDEC e.g. Fig. 134 on pg. 123 as cited above) with the memory clock signal (CLK).
Response to Arguments
Applicant's arguments filed 05 March 2021 have been fully considered:
The rejection under 35 USC 112(b) has been withdrawn in light of the amendments presented.

Applicant’s arguments with respect to the rejection under 35 USC § 102 in view of Huang are not persuasive.  Huang teaches several circuits, DDR Interface provides clock and commands to the memory.  DDR controller and/or CPU controls the memory.  Furthermore commands happen before and after refresh commands, so it is unclear what distinction is being made.  JEDEC the DDR standard was included to show the well-known and basic functionality of DDR memories.
Allowable Subject Matter
Claims 1-9 are allowed.
Claims 12-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1-9, the prior art of record fail to teach or suggest,
a cycle control circuit suitable for generating a refresh cycle control signal for controlling a refresh cycle based on a system clock signal, the memory clock signal, the monitoring signal and a refresh 10 flag signal; and
a control circuit suitable for generating the memory clock signal and the refresh flag signal based on the speed information signal, the system clock signal and the refresh cycle control signal.
Regarding claims 12-19, the prior art of record fails to teach,
a cycle control circuit configured to generate a refresh cycle control signal for controlling the refresh cycle based on the system clock signal, the memory clock signal, the monitoring signal and a refresh flag signal; and
..
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R LANCE REIDLINGER whose telephone number is (571)270-7353.  The examiner can normally be reached on M-F 1:00pm - 10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rich T Elms can be reached on 571.272.1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R LANCE REIDLINGER/Examiner, Art Unit 2824